Citation Nr: 1209318	
Decision Date: 03/13/12    Archive Date: 03/28/12

DOCKET NO.  08-13 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The appellant served on active duty from January 9, 1977, to April 2, 1977, with additional periods of service in the Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) from December 2006 and January 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO), which denied the benefits sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

Although the Board regrets the additional delay, further development is necessary prior to the disposition of the appellant's right knee claim.

The appellant contends that, during a period of service in June 1979, he permanently injured his right knee while boarding an Lighter Amphibious Resupply Cargo (LARC) carrier.  He further claims that, immediately following that injury, he was hospitalized for approximately two weeks at Fort Eustis, Virginia.

Significantly, the appellant's account of right knee injury is during his service in the Army Reserves.  Therefore, the provisions pertaining to active duty training and inactive duty training are applicable to his claim.  Active military, naval, or air service includes any period of active duty training during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24) (West 2002 & 2011); 38 C.F.R. § 3.6(a), (d) (2011).  Active duty training includes full-time duty in the Armed Forces performed by Reserves for training purposes.  38 C.F.R. § 3.6(c)(1) (2011).  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active duty training, or from injury incurred or aggravated during inactive duty training.  38 U.S.C.A. §§ 101(24), 106, 1131 (West 2002 & Supp. 2011).  However, the presumptions do not apply to active duty training or inactive duty training.  Biggins v. Derwinski, 1 Vet. App. 474 (1991).  However, while service connection for certain chronic disorders, such as arthritis, may be rebuttably presumed if manifest within a year after service, that presumption does not extend to the appellant due to his serving on active duty for less than 90 days.  38 U.S.C.A. §§ 1112, 1137 (West 2002 & 2011) 38 C.F.R. §§ 3.307, 3.309 (2011).

Applying the above criteria to the specific facts at issue, the Board finds that, in order to warrant service connection, the record must establish that it is at least as likely as not that the appellant became disabled due to a disease or injury incurred or aggravated during active duty training or an injury incurred or aggravated during inactive duty training.  Mercado-Martinez v. West, 11 Vet. App. 415 (1998); Paulson v. Brown, 7 Vet. App. 466 (1995).  However, it does not appear that all of the dates of the appellant's active duty and inactive duty training have been verified.  While the appellant indicated that his period of Reserve service extended from April 3, 1977, to January 6, 1983, the RO does not yet appear to have requested information regarding his dates of qualifying service from the National Personnel Records Center (NPRC) or other service department.  Accordingly, the Board finds that further efforts are needed to confirm the appellant's dates of active duty training and inactive duty training.  38 U.S.C.A. § 5103A(b) (West 2002 & 2011); 38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992); VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995).

Further efforts are also needed to obtain pertinent Reserve service medical and personnel records.  The appellant's available Reserve service medical records show that, in July 1982, he was treated for a left knee injury at Fort Story, a subinstallation of Fort Eustis.  However, those records are negative for any complaints or clinical findings of a right knee injury.  Similarly, the service medical records from the appellant's brief period of active duty make no mention of any right knee problems.  Nevertheless, it appears that pertinent service records may be missing from the appellant's claims folder.  The RO noted in a December 2006 letter that it was still trying to retrieve the appellant's complete service medical records for his period of Reserve service from April 3, 1977, to January 6, 1983.  In support of that effort, the RO requested that the appellant provide the name, mailing address, and telephone number of his Reserve unit.  However, the appellant did not respond to that request, and no further efforts to obtain his Reserve service medical records were made.  

Significantly, the RO does not appear to have issued a formal finding of unavailability with respect to the appellant's Reserve service medical records.  Nor has any other VA entity.  Consequently, the Board finds that VA has not yet met its obligation to search for alternative records that might support the appellant's case.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  Moreover, the information already associated with the appellant's claims folder may prove useful in obtaining his outstanding records.  Specifically, a sick slip dated in July 1982 indicates that the appellant was assigned to the 292nd Transportation Company, based at Fort Eustis.  Accordingly, the Board finds that, on remand, the RO should request the appellant's complete service medical records from that particular Reserve unit for the period from April 3, 1977, to January 6, 1983.  Additionally, the RO should submit another request to the appellant for any Reserve service medical records in his possession, or any other information that may be used to obtain such records.  Then, if efforts to obtain the appellant's complete Reserve service medical records efforts still prove futile, a formal finding of records unavailability should be made and the appellant should be duly notified in accordance with 38 C.F.R. § 3.159(e) (2011).

Similarly, the Board finds that additional efforts should be made to obtain the appellant's complete personnel file for his period of service in the Army Reserves.  That file, which has not yet been associated with his claims folder, may shed additional light on the particular Reserve unit or units in which the appellant served.  Additionally, that file may prove helpful in confirming the appellant's alleged June 1979 injury, which is pivotal to his right knee claim.

Next, the Board finds that a VA examination and etiological opinion is warranted with respect to the appellant's claim.  VA's duty to assist includes a duty to provide a medical examination or to obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2011); Robinette v. Brown, 8 Vet. App. 69 (1995).  In a claim for service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the appellant's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination).

In this case, the appellant has not yet been afforded a VA examination to address the nature and etiology of any right knee disorder.  The record shows that he has undergone surgery and outpatient treatment for anterior cruciate ligament (ACL) and menisci tears involving the right knee.  However, the private orthopedic surgeons who have treated the appellant have not related that right knee disorder to any aspect of his service.  Nor has any other private or VA medical provider.

The Board is mindful of the appellant's assertions that his right knee problems arose in service, specifically at the time of his reported June 1979 injury.  Although a layperson, he is competent to report an in-service injury and subsequent continuity of symptoms, such as right knee pain and swelling, which are within the realm of his personal experience.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  However, the appellant has not been shown to have expertise to provide an opinion regarding the etiology of his current right knee problems.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Consequently, the Board finds that his lay assertions, standing alone, are insufficient to establish service connection for a right knee disorder.  

The Board finds that the appellant's assertions, in tandem with the other evidence of record, are sufficient to trigger VA's duty to assist by furnishing a VA examination.  38 C.F.R. § 3.159(c)(4).  For that reason, and because the appellant's claim is being remanded for additional development on other grounds, the Board finds that he should be afforded a VA examination and opinion to assess whether any current right knee disorder is related to his reported service injury or to any other aspect of his service.  That examination should include a review of all pertinent evidence, including any Reserve service medical and personnel records or other evidence obtained.  38 C.F.R. § 4.1 (2011) (to ensure a thorough examination and evaluation, the appellant's disability must be viewed in relation to its history).
 
Accordingly, the case is REMANDED for the following action:

1.  Contact the United States Army Personnel Center, or any other appropriate service department office, and request verification of the specific dates of the appellant's qualifying active service, to include all periods of active and inactive duty training in the Army Reserves, from April 3, 1977, to January 6, 1983.  A copy of the appellant's entire personnel file should also be requested and obtained.  A formal determination, pursuant to 38 C.F.R. § 3.159(c)(2), should be entered if it is determined that the above records or information do not exist or that efforts to obtain them would be futile.  In the event that it is determined that the records are unavailable, the appellant should also be provided with appropriate notice under 38 C.F.R. § 3.159(c), and given an opportunity to respond.

2.  Contact the National Personnel Records Center, the National Archives, or any other appropriate service department offices, in an effort to obtain and associate with the claims folder the appellant's complete Reserve service medical records, to specifically include all records from his period of service in the 292nd Transportation Company.  The appellant should also be advised to submit any such records in his own possession.  All attempts to obtain the records should be noted in the claims folder.  If such efforts ultimately prove futile, a formal finding of records unavailability should be made and the appellant should be duly notified in accordance with 38 C.F.R. § 3.159(e) (2011).

3.  After the above development has been completed, schedule the appellant for a VA examination to assess the etiology of any current right knee disorder.  The examiner should review the claims folder and should note that review in the report.  The examiner should provide a rationale for the opinion and reconcile it with all relevant evidence of record, including the appellant's account of a right knee injury on duty and subsequent hospitalization in June 1979 and July 1979, his service medical records documenting treatment for a left knee injury in July 1982, and his post-service medical records revealing surgery and outpatient treatment for right knee ACL and menisci tears.  The examiner should also expressly consider any service records or other evidence obtained in accordance with this remand.  Finally, the examiner should consider any other evidence that suggests a continuity of right knee symptoms since one or more periods of the appellant's qualifying active service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Specifically, the examiner's opinion should address the following:  

a)  State whether it is at least as likely as not (50 percent or greater probability) that any current right knee disability was caused or aggravated by a right knee injury while on duty, which reportedly incurred while the appellant was boarding a Lighter Amphibious Resupply Cargo (LARC) carrier and necessitated approximately two weeks of hospitalization in late June and early July 1979.

b)  State whether it is at least as likely as not (50 percent or greater probability) that any current right knee disability was caused or aggravated by any other aspect of the appellant's qualifying active service, including his documented treatment for a left knee injury in July 1982.

4.  Then, readjudicate the claim.  If any aspect of the decision remains adverse to the appellant, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans  
Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


